Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 27, 2020

                                      No. 04-19-00793-CV

                                  CITY OF SAN ANTONIO,
                                         Appellant

                                                v.

                             Tanya WALKER and Adrian Segovia,
                                       Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI23121
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
       Appellant’s unopposed first motion for an extension of time to file the appellant’s brief is
granted. We order appellant to file its brief by February 11, 2020.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court